Citation Nr: 9911903	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral claw toes 
with metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision that denied 
the veteran's application to reopen a claim of service 
connection for bilateral claw toes with metatarsalgia.


FINDINGS OF FACT

1.  In Board decisions in October 1974 and March 1976 , 
service connection for bilateral claw toes was denied.  These 
decisions are final

2.  Evidence added to the record since the March 1976 Board 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The veteran's claim of service connection for bilateral 
claw toes with metatarsalgia is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1976 Board decision 
denying service connection for bilateral claw toes is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for bilateral claw toes with 
metatarsalgia.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's November 1992 pre-induction examination report 
shows that he had a normal examination of his feet.  At his 
separation examination in December 1954 he was found to have 
plantar warts of both feet.

In January 1955 the veteran filed a claim of service 
connection for plant warts.  

At a VA examination in June 1960, the veteran was noted to 
have callosities on the dorsum of both toes and the soles of 
both feet.

In May 1972 the veteran was evaluated by a private physician 
who noted that the veteran had bilateral severe plantar 
warts.

Pursuant to a Board decision in May 1973, the RO granted 
service connection for bilateral plant warts and assigned a 
noncompensable evaluation.

In June 1973, the RO received a hospital summary from a VA 
medical facility showing that the veteran had been 
hospitalized in March 1973 for metatarsalgia and claw toes, 
bilaterally.  According to the summary, the veteran had 
undergone a proximal interphalangeal (PIP) fusion and 
extensor tendon release of the claw toes on the right foot 
eight weeks earlier.  While hospitalized, the veteran 
underwent PIP fusion of toes 2, 3 and 4 on the left foot as 
well as release of the long extensor tendons of all the toes 
on the left foot.  The type of his hospital release was noted 
to be "OPT-SC".

Also in June 1973 the RO received a VA consultation report 
showing that the veteran was being seen for scaly feet.

In a September 1973 rating decision, the RO denied the 
veteran's claim of service connection for bilateral claw toes 
with metatarsalgia.

In an October 1973 notice of disagreement with the September 
1973 rating decision, the veteran claimed that his claw toes 
were secondary to his service-connected plantar warts.

At a hearing at the RO in December 1973, the veteran 
testified that he had seen a doctor who said something about 
his toes and about them being an abnormality.  The veteran 
said that he told the doctor that it was due to the calluses.  
In this regard, the veteran said that he tended to curl his 
toes up to try to take the pressure off of the painful 
calluses and that it was his feeling that this is what 
probably caused his claw toes.

In January 1974 the RO received a VA hospital summary showing 
that the veteran had been hospitalized in November 1972 for a 
condition unrelated to the one currently on appeal.  However, 
the summary indicates that the veteran had been seen by an 
orthopedist who stated that the veteran had bilateral claw 
toes and plantar calluses.  The summary also notes that the 
veteran had been seen by a podiatrist who recommended regular 
pediatric care and molded shoes.

At a VA examination in May 1974, the veteran was noted to 
have calluses over several areas of his feet.

In a July 1974 rating decision, the RO denied the veteran's 
claim of service connection for bilateral claw toes with 
metatarsalgia.

In July 1974 the veteran was admitted to a VA medical 
facility overnight and was found to have fusion of toes and 
thinning of the metatarsal pads.  It is noted on the related 
medical record that further surgery would not benefit the 
veteran and that he could return to full employment.

In an October 1974 decision, the Board denied the veteran's 
claim of service connection for bilateral claw toes.

In January 1975 the veteran was hospitalized at a VA medical 
facility due to pain at the soles of both feet over the 
metatarsal areas with callosities.  A dorsal wedge osteotomy 
of toes 1, 3 and 5 bilaterally was performed with no 
complications.  The type of hospital release was noted to be 
"OPT-SC".

In February 1976, the Board obtained a private medical 
opinion regarding the question of an etiological relationship 
between the veteran's service-connected plantar warts and 
bilateral claw toes.  In this regard, the private physician 
reviewed the veteran's medical records and stated that he did 
not believe that there was a causal relationship between the 
veteran's calluses and bilateral claw toes which developed 
some 17 years later. 

In March 1976 the Board again denied the veteran's claim of 
service connection for bilateral claw toes.

The evidence summarized below was submitted to the RO after 
the veteran filed his June 1996 application to reopen a claim 
of service connection for bilateral claw toes.

The RO received office notes in July 1996 from the veteran's 
private podiatrist which shows treatment from September 1984 
to June 1996.  The RO also received a letter from this 
podiatrist who stated that over the course of years the 
veteran had developed advanced degenerative arthritic changes 
in both feet and severe atrophy of the plantar fat pad.  He 
said that the fourth toe of the veteran's right foot was held 
in a fixed contracted and varus position resulting in a 
chronic ulceration on the distal end of this toe.

In July 1996 the veteran's right foot was X-rayed and 
revealed healed fracture deformities of the left third and 
fifth and right fifth metatarsals, fusion of the second thru 
the fourth PIP joints bilaterally, and deformity in the 
cortices of both first metatarsals and the right third 
metatarsal, possibly due to previous pin placement and 
removal.

Also in July 1996 the veteran underwent a VA examination for 
his feet.  The examiner, who did not have the veteran's 
claims file to review, diagnosed the veteran as having 
history of bilateral plantar wart as well as status post 
surgical intervention on his foot bilaterally in the 1970s, 
with residual anatomical and functional defect.

In an October 1996 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for bilateral claw toes with metatarsalgia.

In November 1996 the RO received copies of VA treatment 
records for the veteran's feet which includes the operative 
reports of the toe fusions that were performed in 1973.

In a February 1997 letter, the veteran's private podiatrist 
stated that the surgeries performed on the veteran's feet in 
1973 and 1975 held ratings of "OPT-SC" which meant that 
that time the veteran was service-connected at that time.  He 
thus questioned how the Board could later "arbitrarily" 
determine that the veteran's claw toes were not service-
connected.  

II.  Legal Analysis

In March 1976 the Board denied the veteran's claim of service 
connection for bilateral claw toes.  This decision is final.  
38 C.F.R. § 20. 1100 (1998).  In order for the veteran to 
reopen a claim of service connection for bilateral claw toes 
with metatarsalgia, new and material evidence must be 
submitted since the 1976 decision.  See 38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 
Vet. App. 273 (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  There is no 
requirement, however, that in order to reopen a claim, that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

In light of Hodge, in Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17 1999) (en banc), and in Winters v West, No. 97-
2180, (U.S. Vet. App. Feb. 17 1999) (en banc) the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) set forth a 
three-part test for the adjudication of previously denied 
claims to which finality had attached.  Under the new Elkins 
test, the Secretary must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
slip op. at 14-15; Winters, slip op. at 4.

When the Board denied the veteran's claim in March 1976, it 
considered the veteran's enlistment and separation 
examination reports which did not show the presence of claw 
toes, as well as VA medical records in 1972 indicating the 
presence of claw toes.  It also considered hospital records 
in 1973 and 1975 showing surgery related to claw toes.  In 
addition, the Board reviewed a private medical report in 
where the physician negated a causal relationship between the 
claw toes and the veteran's service-connected plantar warts.  

Following the Board's 1976 decision, the RO received a July 
1976 VA examination report pertaining to the veteran's feet.  
Reflected on this report is a diagnosis of status post 
surgical intervention of the veteran's feet in the 1970s with 
residual anatomical and functional defect.  The RO also 
received a letter from the veteran's private podiatrist in 
February 1997 questioning the Board's denial of the claim of 
service connection for claw toes (in light of notations of 
"OPT-SC" in the veteran's VA medical records in 1970).  
This evidence is new in that it has not been previously 
considered.  It also bears directly and substantially on a 
claim of service connection for bilateral claw toes since it 
establishes current symptomatology related to the veteran's 
claw toe surgeries in the 1970s and touches upon a service-
connected rating.  Such evidence, by itself or in connection 
with the evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In sum, the evidence is both new and 
material.  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection for bilateral claw toes with metatarsalgia is 
reopened.

Well groundedness

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins; Winters.  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

As discussed above, the July 1996 VA medical examination 
report reflects that the veteran has residuals related to 
surgery in the 1970s for his bilateral claw toes and 
metatarsalgia, and the February 1997 private medical record 
raises issue with the Board's 1976 finding that the 
disability is not service-connected.  Based on this evidence, 
the veteran's claim is plausible and capable of 
substantiation, and thus is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).


ORDER

The application to reopen a claim of service connection for 
bilateral claw toes with metatarsalgia is granted and this 
service connection claim is well grounded; thus, it is 
subject further action as discussed in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In light of the Board's conclusion that the veteran's claim 
of service connection for bilateral claw toes is reopened and 
well grounded, consideration must be given to whether 
additional development is required in order to ensure that 
the veteran's procedural rights are protected so far as his 
being given adequate notice and opportunity to present 
evidence on the underlying question of service connection.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  As previously 
noted, the RO determination appealed by the veteran was 
whether evidence had been received sufficient to reopen the 
claim.  Now that this question has been settled, the veteran 
should be given an opportunity to submit evidence, including 
testimony and argument on the substantive question of 
entitlement to service connection.  In order to give the 
veteran adequate notice of the need to submit such evidence 
or argument, and to allow the RO the opportunity to 
adjudicate the merits of the claim of service connection on a 
de novo basis, a remand is required.  Id.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should take adjudicatory action on 
the substantive question of service 
connection for bilateral claw toes with 
metatarsalgia.  The claim should be 
evaluated on a de novo basis, giving 
consideration to all the evidence of 
record.  Any additional development 
deemed necessary should be undertaken.  
If the benefit sought by the veteran is 
not granted, he and his representative 
should be issued a supplemental statement 
of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

